While uncertain and ambiguous, I do not think the declaration so entirely lacking in the essential of a cause of action as to authorize the reversal of the judgment. The defendants plead to the declaration without demurrer. After verdict and judgment, *Page 374 
all reasonable intendments should be indulged in support of an ambiguous pleading especially where it was not objected to in the trial court on that ground. G. F.  A. Ry. Co. v. Andrews,61 Fla. 246, 54 So. R. 461; Woodcock v. Wilcox, 122 So. R. 789. It may be that the judgment should be reversed for other reasons, but I cannot think it should be reversed for the reason stated.